Citation Nr: 1021073	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-06 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for a chronic adjustment disorder prior to October 2007.  

2.  Entitlement to a rating in excess of 50 percent for a 
chronic adjustment disorder since October 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1986 to 
February 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

In July 1999, the Veteran testified before a Veterans Law 
Judge in a hearing held at the RO and a transcript has been 
incorporated into the record.  In August 2000, the Board 
remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the Veteran's original October 1997 claim for 
service connection, he testified before a Veterans Law Judge 
at a travel board hearing in July 1999.  In August 2000, the 
Board remanded the issue for additional development.  

In a February 2003 rating decision, the RO granted service 
connection for a chronic adjustment disorder and assigned a 
10 percent evaluation.  The Veteran appealed the rating, 
which was ultimately increased to 50 percent.  As he did not 
express satisfaction with his evaluation, the issue remains 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).      

In April 2010, the Veteran was informed that the VLJ who had 
heard his testimony has since retired from the Board.  He 
elected to have another hearing, via video-teleconferencing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a 
videoconference hearing before a Veterans 
Law Judge, and provide appropriate notice 
to him and his representative.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

